[Cite as State v. Ford, 2017-Ohio-632.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                          CLERMONT COUNTY




STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      :      CASE NO. CA2016-07-047

                                                 :             OPINION
    - vs -                                                      2/21/017
                                                 :

DAVID D. FORD,                                   :

        Defendant-Appellant.                     :



    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                          Case No. 2015CR0638



D. Vincent Faris, Clermont County Prosecuting Attorney, Nicholas Horton, 76 South
Riverside Drive, 2nd Floor, Batavia, Ohio 45103, for plaintiff-appellee

W. Stephen Haynes, Clermont County Public Defender, Robert F. Benintendi, 302 East Main
Street, Batavia, Ohio 45103, for defendant-appellant



        PIPER, J.

        {¶ 1} Defendant-appellant, David Ford, appeals his 30-year prison sentence imposed

by the Clermont County Court of Common Pleas after he pled guilty to rape, felonious

assault, and aggravated burglary.

        {¶ 2} After being released from a ten-year prison sentence for kidnapping and

attempted rape, and while on postrelease control for failure to notify change of address, Ford
                                                                     Clermont CA2016-07-047

broke into the victim's apartment and punched her in the face several times. The victim's

nose was broken, and she sustained other facial injuries that were still visible more than a

month after the attack. Ford forced the victim to perform fellatio on him, and then engaged in

vaginal intercourse with the victim by force and without her consent.

       {¶ 3} Ford was charged with several crimes, and eventually pled guilty to rape,

felonious assault, and aggravated burglary. The trial court sentenced Ford to 11 years on the

rape conviction, eight years for felonious assault, and 11 years for aggravated robbery. The

trial court ordered the sentences to run consecutively for an aggregate sentence of 30 years.

Ford now appeals the trial court's sentence, raising the following assignment of error.

       {¶ 4} THE      TRIAL    COURT       ERRED      IN   SENTENCING        APPELLANT        TO

CONSECUTIVE PRISON TERMS.

       {¶ 5} Ford argues in his assignment of error that the trial court erred in ordering his

sentences to be served consecutively.

       {¶ 6} We review felony sentences pursuant to R.C. 2953.08(G)(2). State v. Marcum,

146 Ohio St.3d 516, 2016-Ohio-1002, ¶ 1. Pursuant to that statute, an appellate court does

not review the sentencing court's decision for an abuse of discretion. Id. at ¶ 10. Rather,

R.C. 2953.08(G)(2) permits an appellate court to modify or vacate a sentence only if the

appellate court finds by clear and convincing evidence that "the record does not support the

trial court's findings under relevant statutes or that the sentence is otherwise contrary to law."

Id. at ¶ 1. A sentence is not clearly and convincingly contrary to law where trial court

"considers the principles and purposes of R.C. 2929.11, as well as the factors listed in R.C.

2929.12, properly imposes postrelease control, and sentences the defendant within the

permissible statutory range." State v. Ahlers, 12th Dist. Butler No. CA2015-06-100, 2016-

Ohio-2890, ¶ 8. Thus, this court may "increase, reduce, or otherwise modify a sentence only

when it clearly and convincingly finds that the sentence is (1) contrary to law or (2)
                                               -2-
                                                                    Clermont CA2016-07-047

unsupported by the record." State v. Brandenburg, 146 Ohio St.3d 221, 2016-Ohio-2970, ¶

1.

       {¶ 7} Pursuant to R.C. 2929.14(C)(4), a trial court must engage in a three-step

analysis and make certain findings before imposing consecutive sentences. State v. Smith,

12th Dist. Clermont No. CA2014-07-054, 2015-Ohio-1093, ¶ 7. Specifically, the trial court

must find that (1) the consecutive sentence is necessary to protect the public from future

crime or to punish the offender, (2) consecutive sentences are not disproportionate to the

seriousness of the offender's conduct and to the danger the offender poses to the public, and

(3) one of the following applies:

              (a) The offender committed one or more of the multiple offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or
              2929.18 of the Revised Code, or was under post-release control
              for a prior offense.

              (b) At least two of the multiple offenses were committed as part
              of one or more courses of conduct, and the harm caused by two
              or more of the multiple offenses so committed was so great or
              unusual that no single prison term for any of the offenses
              committed as part of any of the courses of conduct adequately
              reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.

R.C. 2929.14(C)(4); Smith at ¶ 7.

       {¶ 8} "In order to impose consecutive terms of imprisonment, a trial court is required

to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing and

incorporate its findings into its sentencing entry." State v. Bonnell, 140 Ohio St.3d 209, 2014-

Ohio-3177, ¶ 37. While the trial court is not required to give reasons explaining these

findings, it must be clear from the record that the court engaged in the required sentencing

analysis and made the requisite findings. Id.


                                              -3-
                                                                    Clermont CA2016-07-047

       {¶ 9} Although Ford concedes that the trial court made the requisite findings

prescribed above, he argues that the trial court's findings were not supported by the record

so that his sentence is contrary to law. In support of his argument, Ford relies upon a report

presented to the trial court addressing Ford's mental health issues and inability to cope with

mental, physical, and sexual abuse he suffered as a child. Rather than recommend a

prolonged incarceration for Ford, the report recommended mental health services and

medication.

       {¶ 10} However, the record is clear that the trial court properly considered the entire

record while balancing the factors set forth in R.C. 2929.11 and R.C. 2929.12, and sentenced

Ford within the permissible range. Moreover, and as conceded by Ford, the trial court made

the required findings before ordering Ford's sentences to be served consecutively.

       {¶ 11} We also find that the trial court's findings are supported by the record, even

when considering Ford's mental health issues and unfortunate past. The facts recited by the

state, and accepted by Ford, indicate that he broke into his victim's apartment and punched

her with such force and so repeatedly in the face that it broke her nose and her injuries could

still be seen over a month later. Ford then forced the victim to perform oral sex upon him,

followed by vaginal intercourse.

       {¶ 12} Ford committed his crimes after he had been convicted of attempted rape and

kidnapping. The record indicates that Ford's past convictions were predicated upon Ford

grabbing a woman while she was jogging and restraining her liberty in his pickup truck. He

then sexually assaulted the jogger while holding her in his truck. After his release from prison

for these sexual crimes, Ford committed the current rape, aggravated burglary, and felonious

assault – all while on postrelease control for failure to notify change of address.

       {¶ 13} These facts support the trial court's findings that consecutive sentences are

needed to protect the public from Ford's future crimes, that consecutive sentences are not
                                              -4-
                                                                Clermont CA2016-07-047

disproportionate to the seriousness of Ford's crimes, and consecutive sentences are

appropriate given Ford's history of criminal conduct. Having found that Ford's sentence was

proper, we overrule his single assignment of error.

      {¶ 14} Judgment affirmed.


      HENDRICKSON, P.J., and M. POWELL, J., concur.




                                            -5-